. PER CURIAM.
James B. Haddock appeals his conviction and sentence for two counts of possession of anabolic steroids. We affirm his conviction, however, we reverse and remand for resen-tencing and for correction of scrivener’s errors.
Haddock was originally charged with five counts of possession of anabolic steroids. During his jury trial, the state nolle prossed counts II, III and IV and the jury convicted Haddock of counts I and V. The trial court orally pronounced that it was sentencing Haddock to five years probation on count I and four years probation as to count IV. Although he was convicted by a jury, the written order indicates that Haddock pled guilty and was sentenced to five years probation on counts I and IV. This was error. We remand for resentencing so that the judgment and sentence can be made to show: that Haddock was sentenced on counts I and V and not counts I and IV; that he was convicted by a jury and did not enter a guilty plea; and the correct probationary terms. Justice v. State, 658 So.2d 1028 (Fla. 5th DCA), review granted, 666 So.2d 143 (Fla.1995); Alexander v. State, 643 So.2d 652 (Fla. 5th DCA 1994). The other points on appeal have no merit. Accordingly, we affirm the conviction but reverse the sentences and remand for resentencing.
AFFIRM conviction; REVERSE sentence; REMAND for resentencing and correction of clerical errors.
DAUKSCH, HARRIS and THOMPSON, JJ., concur.